Matter of Countryman v Conley (2020 NY Slip Op 04069)





Matter of Countryman v Conley


2020 NY Slip Op 04069


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


650 CAF 19-00414

[*1]IN THE MATTER OF WILLIS C. COUNTRYMAN, JR., PETITIONER-APPELLANT,
vMARY E. CONLEY, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


PAUL B. WATKINS, FAIRPORT, FOR PETITIONER-APPELLANT.
TODD G. MONAHAN, LITTLE FALLS, FOR RESPONDENT-RESPONDENT. 
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered November 28, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, adjudged that respondent was in willful violation of a court order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court